Citation Nr: 0840375	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-39 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2  Entitlement to a higher initial evaluation for right knee 
chondromalacia, evaluated as noncompensable prior to November 
15, 2006, and as 10 percent disabling from November 15, 2006, 
forward.

3.  Entitlement to an initial compensable evaluation for 
residuals of laparoscopic cholecystectomy.

4.  Entitlement to an initial compensable evaluation for 
residuals of surgery, C-section times two, with severed nerve 
and loss of feeling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The veteran and her spouse 
testified during an RO hearing in January 2006. 

The issue of an initial compensable rating for residuals of 
surgery, C-section times two, with severed nerve and loss of 
feeling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a current left knee condition.  

2.  Prior to November 15, 2006, the veteran had right knee 
chondromalacia with periarticular pathology and painful right 
knee motion.  

3.  Prior to and since November 15, 2006, the veteran has not 
had right knee flexion limited to 45 degrees, right knee 
extension limited to 10 degrees, or any subluxation or 
lateral instability.  

4.  The veteran does not have painful scars from her 
laparoscopic cholecystectomy, and her scars do not limit the 
function of any part affected.  Her gallbladder removal is 
asymptomatic and does not produce mild symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee 
condition are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for a 10 percent rating, but not higher, for 
right knee chondromalacia prior to November 15, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5299-5014 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for right knee chondromalacia from November 15, 2006, 
forward have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 
5299-5014 (2008).

4.  The criteria for a compensable disability rating for 
residuals of laparoscopic cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.114, Diagnostic Code 7318 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through an August 2004 
letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.

The veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Regarding the left knee claim, any 
deficiencies in VA's duties to notify the veteran concerning 
effective date or degree of disability for the service 
connection claim are harmless, as service connection has been 
denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Regarding the higher initial rating claims, 
the Court has held that once the underlying claim is granted, 
further notice as to downstream questions, such as the 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay statements from the veteran and 
her spouse.  VA examinations were obtained in October 2004, 
November 2006, and February 2007.  The representative has 
claimed that some of the examinations conducted in 2006 and 
2007 (relative the claims for higher ratings) are inadequate 
because the claims folder was not reviewed by the examiners.  
However, these examinations are adequate for rating purposes.  
They contained detailed descriptions of the veteran's history 
and current medical findings.  Therefore, remand for 
additional examinations is not required.  Concerning the 
claim for service connection for a left knee disorder, the VA 
joints examiner in October 2004 did review the claims folder.  
VA has satisfied its assistance duties.


Service connection, left knee

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records indicate bilateral leg contusions in 
May 2002 and knee complaints in December 2003.  The December 
2003 report indicates that the veteran's knees had been worse 
in the past two months with running.  In January 2004, the 
assessment was knee pain, and in March 2004, the veteran 
reported that she was seeing the physical therapist for her 
knees.  

On VA joints examination in October 2004, the veteran's 
claims folder was reviewed.  The veteran stated that over the 
years, she had had mild pain in her knees after running.  In 
2002, she had been working out on a weight machine which 
broke, with the bar striking the anterior aspect of both of 
her legs about an inch below her tibial tubercles.  The skin 
was abraded and contused, and her legs felt numb for about a 
minute after the impact.  X-rays were negative but after 
this, she began to have more pain in her knees.  The October 
2004 examination revealed left knee flexion to 140 degrees 
and full extension, both without pain.  Repetitive motion did 
not change her range of motion or symptoms.  She had no 
swelling, effusion, patellar instability, or quadriceps 
atrophy.  The collateral ligaments were stable and anterior 
and posterior drawer and Lachman's tests were negative.  
X-rays revealed no osteophytes, subchondral sclerosis, or 
loose bodies.  The examiner stated that he could not find any 
weakness, incoordination, or fatigability, and that there was 
no objective evidence of organic pathology to explain the 
veteran's left knee pain.  

An April 2005 treatment record reveals that the veteran was 
being given physical therapy for knee pain and that overuse 
injury was suspected.  In June 2005, her knees were better 
and her left knee was doing fine.  

In January 2006, the veteran testified that that she can no 
longer do any running without it being painful, and the she 
can no longer do any jockey style riding because of the 
pressure it puts on the knees.  

VA x-rays of the veteran's left knee were negative in 
November 2006.   

While there was treatment for the left knee in and after 
service, the record does not show a diagnosed left knee 
disorder.  The VA examiner in October 2004 was of the opinion 
that there was no objective evidence of organic pathology to 
explain the veteran's left knee pain.  X-rays then and in 
November 2006 were normal.  There was no diagnosis in April 
2005 and in June 2005 the veteran's left knee was doing fine.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In order for service connection to be granted, there must be 
a currently diagnosed disease or injury.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  None is shown.  
In light of the above, service connection is not warranted 
for left knee condition.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).



Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the right knee and cholecystectomy 
disabilities have not changed significantly during the rating 
period, and so staged ratings are not warranted. 

Right knee

The RO has rated the veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5259.  However, the 
veteran's right knee disorder is chondromalacia.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  Diagnostic 
Code 5259 is for removal of semilunar cartilage, and the 
veteran has not had any right knee surgery.  The Board finds 
that the veteran's chondromalacia disability is most 
analogous to Diagnostic Code is 5014, osteomalacia.  
Osteomalacia is rated on limitation of motion of affected 
parts, as arthritis, degenerative.

With any form of arthritis, painful motion is an important 
factor of disability.  38 C.F.R. § 4.59.  The intention of 
the schedule is to recognize painful motion with joint 
pathology as productive of disability and to recognize an 
actually painful joint, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Painful motion of a major joint or groups caused by 
degenerative arthritis is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  VAOPGCPREC 09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the joint involved.  When, however, limitation of motion 
of the joint involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
warrants a noncompensable rating.  Leg flexion limited to 45 
degrees warrants a 10 percent rating.  Leg flexion limited to 
30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 
degrees warrants a noncompensable rating.  Leg extension 
limited to 10 degrees warrants a 10 percent rating.  Leg 
extension limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5257, other knee impairment with slight 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include 



increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

	Prior to November 15, 2006

Prior to November 15, 2006, the veteran is currently rated as 
noncompensable.  On VA examination in October 2004, she 
complained of mild pain in her knee after running.  She was 
taking no medication for it, and it was not affecting her 
job.  She had given up running and avoided standing for 
longer than an hour.  Examination revealed her gait to be 
normal.  She had full knee extension and 140 degrees of 
flexion.  Normal knee flexion is to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  Repetitive motion did not 
change her range of motion or symptoms.  She had no swelling, 
effusion, patellar instability, or quadriceps atrophy.  There 
was one rough spot at the patellofemoral junction.  It gave 
her slight crepitations in the right knee.  Her collateral 
ligaments were stable and anterior and posterior drawer and 
Lachman's tests were negative.  No objective evidence of 
weakness, incoordination, or fatigability could be detected.  
X-rays revealed no narrowing of the articular cartilage, 
osteophyte formation, subchondral sclerosis, or loose bodies.  
The impression was minimal chondromalacia of the right knee.  

On evaluation in April 2005, the veteran complained of right 
knee pain, clicking, and popping.  Range of motion was within 
normal limits but there was pain with end range flexion and 
muscle testing was 4/5 in the hamstring.  Varus/valgus, 
Lachman's, anterior and posterior drawer, McMurray's, and 
Apley's were negative.  The assessment was knee pain.  




On evaluation in June 2005, the veteran stated that her right 
knee was getting better and it had no popping.  Range of 
motion was within normal limits, with no pain.  Her muscle 
testing was 5-/5 in the quadriceps/hamstrings.  In July 2005, 
she stated that she was doing well as long as she was able to 
workout and not spend too much time on her knee.  The range 
of motion was unchanged.  

During the veteran's January 2006 hearing, she testified that 
her right knee gets painful at a certain point and that when 
she fully extends it, sometimes she could feel a pop in it.  

Based on the evidence, the Board finds that a 10 percent 
rating is warranted under Diagnostic Code 5260 prior to 
November 15, 2006.  The veteran had a rough spot that gave 
her crepitus at her right patellofemoral junction on VA 
examination in October 2004 and complained of pain.  She had 
pain on end range flexion and muscle strength of only 4/5 on 
evaluation in April 2005.  In June 2005, while there was no 
pain reported, her muscle strength was only improved to 5-/5.  
She testified about pain during her January 2006 hearing.  
Resolving reasonable doubt in her favor, she had 
periarticular pathology and painful motion prior to November 
15, 2006, and so a 10 percent rating is warranted based on 
38 C.F.R. § 4.59.  

A rating higher than 10 percent is not warranted prior to 
November 15, 2006, however.  The veteran had a normal gait 
and range of motion in October 2004 with no swelling, 
effusion, or quadriceps atrophy, or objective evidence of 
weakness, incoordination, or fatigability.  The findings 
prior to November 15, 2006 do not support a 20 percent rating 
under Diagnostic Code 5260.  Limitation of flexion to 30 
degrees is not shown or nearly approximated, including when 
38 C.F.R. §§ 4.40, 4.45 are considered.  

A knee disability can be rated for both limitation of leg 
flexion under DC 5260 and limitation of leg extension under 
DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Here, 
however, two separate, compensable ratings are not warranted 
under these codes, as the veteran's limitation of flexion and 
extension do not meet the criteria for a 0 percent rating, 
and to assign two, separate compensable ratings based 



on painful motion under two separate diagnostic codes (i.e., 
under Diagnostic Codes 5260 and 5261) would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-04.  Again, the veteran has demonstrated normal range of 
motion from 0 to 140 degrees.

In addition to the ratings based on limitation of motion, a 
separate rating may be assigned for instability of the knee.  
See VAOPGCPREC 23-97.  A separate rating under Diagnostic 
Code 5257 is not supported prior to November 15, 2006.  The 
veteran had a normal gait on VA examination in October 2004, 
there was no patellar instability, her collateral ligaments 
were stable, and anterior and posterior drawer tests were 
negative.  Slight recurrent subluxation or lateral 
instability was not shown.  

	From November 15, 2006

Currently, the veteran is rated as 10 percent disabled from 
November 15, 2006.  On VA examination in November 2006, the 
veteran stated that her right knee pain had been getting 
worse, that she would have a flare of pain about once a week 
from excessive activity, and that her right knee occasionally 
felt weak.  She stated that her knee would get stiff, swell, 
and give way at times, and occasionally lock up.  On 
examination, patellar tracking was in the normal range but 
there was pain and crepitus noted through the range, and pain 
was experienced through the examination.  There was no 
effusion and the range of motion was from 0 to 130 degrees.  
The medial, lateral collateral, anterior cruciate, and 
posterior cruciate ligaments were normal.  McMurray's, 
Lachman's, and drawer tests were negative, and quadriceps and 
hamstring strength was normal.  Repetitive movement showed no 
change in range.  The veteran experienced pain at the extreme 
of flexion, with muscle guarding and grunting.  Repetitive 
movement showed no change in range.  The veteran was 
independent in all basic activities of daily living.  The 
examiner felt that a flare of pain would not likely preclude 
her from any occupation opportunity.  X-rays were normal.  




Based on the above, a rating in excess of 10 percent rating 
under Diagnostic Code 5260 is not warranted.  The veteran's 
flexion was to 130 and her extension was to 0 on VA 
examination in November 2006.  Limitation of flexion to 30 
degrees is not shown or nearly approximated, including when 
38 C.F.R. §§ 4.40, 4.45 are considered.  Strength was normal 
and the examiner noted that repetitive movement showed no 
change in range of motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 207-08 (1995).

Additionally, two separate, compensable ratings are not 
warranted under Diagnostic Codes 5260 and 5261, as the 
veteran's limitation of flexion and extension do not meet the 
criteria for a 0 percent rating, and to assign two, separate 
compensable ratings based on painful motion under two 
separate diagnostic codes (i.e., under Diagnostic Codes 5260 
and 5261) would be in violation of the rule of pyramiding.  
See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Again, the veteran 
had full extension to 0 degrees and flexion to 130 degrees.

Nor is a separate rating for instability of the knee 
warranted.  See VAOPGCPREC 23-97.  While the veteran reported 
that her knee gives way at times, during the November 2006 VA 
examination her ligaments were stable then and her muscle 
strength was normal.  McMurray's and Lachman's, and drawer 
tests were negative.  Slight recurrent subluxation or lateral 
instability is not shown or nearly approximated.  The 
veteran's complaints were not supported by the objective 
clinical findings on examination.

The RO has considered the matter of an extraschedular rating, 
in the July 2006 supplemental statement of the case.  An 
extraschedular rating is warranted when service-connected 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The veteran has not 
reported marked interference with employment and there have 
been no hospitalizations.  The examiner in November 2006 
indicated that a flare of pain would not likely preclude her 
from any occupational opportunity.  Further, the veteran's 
symptoms are contemplated by the rating criteria.  
Accordingly, the Board concludes that referral for an 
extraschedular rating is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Laparoscopic cholecystectomy

The RO has rated this as noncompensable under Diagnostic Code 
7318, which is for removal of gallbladder.  Diagnostic Code 
7318 permits a noncompensable rating when it is 
nonsymptomatic, a 10 percent rating when it produces mild 
symptoms, and a 30 percent rating when it produces severe 
symptoms.  This code is most appropriate as it is 
specifically for the disorder at issue.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (en banc).  The provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805 are also 
for consideration, as the veteran has scars.  Under 
Diagnostic Code 7804, a 10 percent rating is warranted for 
painful, superficial scars.  Diagnostic Code 7805 indicates 
to rate scars on limitation of function of affected parts. 

On VA examination in October 2004, the veteran reported that 
she had no symptoms with the scars and that she had had no 
nausea or vomiting since her cholecystectomy.  The scars were 
nontender and had no adverse effect on the function of any 
abdominal wall movement.  The general medical examiner 
reported that her status post cholecystectomy did not cause 
any impairment in her activities of daily living or 
employability.  

On VA examination in November 2006, the veteran stated that 
her laparoscopy scars did not impact her employment or 
restrict her from doing chores at home.  She was independent 
in activities of daily living.  There were two 1/2 inch scars 
on the right lateral trunk.  She denied tenderness or pain of 
these scars.  The impression was status post cholecystectomy 
with stable scars.  

On VA examination in February 2007, the veteran indicated 
that she felt that her laparoscopic cholecystectomy had 
caused her irritable bowel syndrome symptoms to be worse.  
She had a number of complaints, but the examiner felt that 
her symptoms were consistent with irritable bowel syndrome, 
which is already service connected and separately evaluated.  
There was no pain to palpation of the laparoscopy scars in 
her right upper quadrant.  There was no inflammation or 
breakdown.  

The preponderance of the evidence indicates that a 
compensable rating is not warranted for the veteran's status 
post laparoscopic cholecystectomy.  Her scars are not 
painful; therefore, a compensable rating under Diagnostic 
Code 7804 is not warranted.  They do not affect the function 
of any part, so a compensable rating via Diagnostic Code 7805 
is not warranted.  Moreover, none of the VA examiners have 
concluded that there are any residuals of the veteran's 
cholecystectomy and the VA examiner in February 2007 
attributed her symptoms to another service-connected 
disorder.  While the veteran may feel that she has symptoms 
of her gallbladder removal, she is not competent to indicate 
what her symptoms are due to.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Based on the above, 
the Board concludes that her gallbladder removal is 
asymptomatic and that she does not have mild symptoms 
warranting a compensable rating under Diagnostic Code 7318.  

The RO has considered the matter of an extraschedular rating, 
in the July 2006 supplemental statement of the case.  An 
extraschedular rating is warranted when service-connected 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The veteran has not 
reported marked interference with employment and there have 
been no hospitalizations.  The general medical examiner in 
October 2004 reported that her status post cholecystectomy 
did not cause any impairment in her activities of daily 
living or employability.  Further, the veteran's symptoms are 
contemplated by the rating criteria.  Accordingly, the Board 
concludes that referral for an extraschedular rating is not 
warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to a 10 percent disability rating, and not 
higher, for right knee chondromalacia prior to November 15, 
2006 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia from November 15, 2006 is denied.

Entitlement to a compensable rating for residuals 
laparoscopic cholecystectomy is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's C-section claim so that she is afforded every 
possible consideration.

The veteran claims that she passes clots and/or scar tissue 
with her periods, and that they are due to scar tissue from 
her C-sections, and that her doctor has resorted to putting 
her back on birth control pills to get the bleeding under 
control even though she has had tubal ligation.  Currently, 
she is rated under Diagnostic Code 7805 for her disorder.  
The provisions of the General Rating Formula for Disease, 
Injury, or Adhesions of Female Reproductive Organs in 
38 C.F.R. § 4.116 (2008) indicate to provide a compensable 
rating for symptoms that require continuous treatment.  The 
latest gynecological record of treatment we have for the 
veteran is dated in January 2006.  It indicates that her 
uterus had been biopsied due to heavy bleeding and passing a 
piece of tissue, and that the biopsy was sent to pathology.  
On VA examination in February 2007, the veteran complained of 
tenderness to deep palpation in her lower abdomen.  
Additional medical records of treatment and a VA 
gynecological examination should be obtained.  
38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
gynecological records of treatment the 
veteran has received since January 2006, 
including the results of the January 2006 
uterine biopsy.  

2.  Thereafter, schedule the veteran for a 
VA gynecological examination.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to whether the veteran has any 
residuals due to her C-sections.  If she 
had adhesions of the uterus as a result of 
the C-section, please indicate whether 
they require continuous treatment; and as 
to whether the symptoms are controlled by 
continuous treatment.  The examiner is 
asked to discuss the significance, if any, 
of the complaints and findings related to 
heavy periods and passing clots and/or 
tissue during the veteran's menstrual 
periods.

The examiner should also describe the 
veteran's C-section scars and any 
associated neurological impairment (i.e., 
severed nerve and loss of feeling).

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Thereafter, readjudicate the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


